COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              AL CHANG ZHANG
                                                                                 MEMORANDUM OPINION*
              v.      Record No. 1325-15-1                                           PER CURIAM
                                                                                   FEBRUARY 2, 2016
              SHIAO YU TUNG


                                FROM THE CIRCUIT COURT OF THE CITY OF CHESAPEAKE
                                               Timothy S. Wright, Judge

                                (Chester Smith; Curtis T. Brown; Smith Law Group, PLLC, on
                                brief), for appellant.

                                No brief for appellee.


                      Al Chang Zhang (husband) appeals a final decree of divorce. Husband argues that the trial

              court erred by (1) awarding Shiao Yu Tung (wife) child support in the monthly amount of $2,240

              “since the trial judge refused to consider all evidence relevant to the issue;” (2) awarding wife a

              monetary award of $67,400 “by not declaring the parties’ interest as marital or separate, nor

              considering how and when the assets were acquired in determining the amount of any monetary

              award;” (3) ordering husband to pay $20,000 for wife’s attorney’s fees “with no explanation as to a

              proper showing of what is reasonable;” and (4) “ordering the services of Corbin and Company,

              accountants to assist the trial court in the valuation of the parties’ restaurant since the Circuit Court

              has no authority to appoint an accounting firm for the valuation of the restaurant and the testimony

              of the expert witness did not prove helpful to the trial court.” Upon reviewing the record and

              husband’s opening brief, we conclude that this appeal is without merit. Accordingly, we

              summarily affirm the decision of the trial court. See Rule 5A:27.

                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                          BACKGROUND

       “When reviewing a trial court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 834 (2003) (citations omitted).

       On January 19, 1996, husband and wife married and had three children during the

marriage.1 In 2000, the parties acquired Shun Xing Chinese Restaurant. In 2002, they bought

the marital residence and paid off the mortgage in 2011.

       On April 5, 2012, the parties separated. On April 11, 2012, wife filed a complaint for

divorce, and husband subsequently filed an answer and cross-bill to the complaint. In 2013, the

trial court appointed Corbin and Company to perform a business valuation for the restaurant.

Holly Martin, an accountant with Corbin and Company, prepared two valuation reports because

of conflicting financial data.

       The parties appeared before the trial court on May 18, 19, 21, and 28, 2015. After

hearing all of the evidence and argument, the trial court issued a letter opinion on June 24, 2015.

The trial court awarded wife a divorce from husband based on living separate and apart for more

than one year. The trial court considered each of the equitable distribution factors in Code

§ 20-107.3(E) and classified all of the property as marital. The trial court equally divided the

marital property and valued the restaurant at the higher value as determined by Martin. The trial

court awarded the restaurant to husband and the marital residence to wife. As a result of its

equitable distribution award, husband was ordered to pay wife $67,400 for the difference in the

marital property each party received. The trial court also considered the spousal support factors

in Code § 20-107.1 and awarded wife spousal support in the amount of $5,000 per month. It

awarded joint legal custody of the minor children to both parties and primary physical custody to


       1
           At the time of the final hearing, only two children were minors.
                                                   -2-
wife. The trial court also calculated child support pursuant to the guidelines and awarded wife

$20,000 for her attorney’s fees. The trial court entered a final decree of divorce on July 29,

2015. This appeal followed.

                                            ANALYSIS

                              Assignment of Error #1 – Child Support

       Husband argues that the trial court “erred in awarding the wife, child support in the sum

of $2,240.00 since the trial judge refused to consider all evidence relevant to the issue.” In his

opening brief, husband contends that the child support calculation is incorrect and that the trial

court erroneously deviated from the guidelines. He asserts that based on a combined monthly

gross income of $18,000, the correct amount of child support should have been $1,985 per

month, and his obligation should have been $1,424.77 per month.

       Husband raises this argument for the first time on appeal. He attached objections to the

final decree of divorce, and the objection relating to this assignment of error stated:

               The Defendant objects to the award of child support in the sum of
               $2,240. Our objections are based on the fact that the father is
               earning $8,000 per month and the wife is earning $5,000 per
               month and that the father’s child support obligation is 61.6% and
               the wife’s child support obligation is 38.4%.

On appeal, husband’s argument does not relate to the calculation of the parties’ income, as was

his objection to the final decree, but rather, his argument concerns the guideline amount.

Accordingly, this Court will not consider husband’s first assignment of error. See Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998) (We “will not consider an

argument on appeal which was not presented to the trial court.”); Rule 5A:18.

                     Assignment of Error #2 – Equitable Distribution Award

       Husband’s second assignment of error states, “The trial judge erred in awarding the wife

a monetary award from the husband in the amount of $67,400.00 by not declaring the parties’


                                                -3-
interest as marital or separate, nor considering how and when the assets were acquired in

determining the amount of any monetary award.” Husband’s argument in his opening brief does

not relate to this assignment of error; therefore, the second assignment of error is waived. See

Muhammad v. Commonwealth, 269 Va. 451, 478, 619 S.E.2d 16, 31 (2005) (“Failure to

adequately brief an assignment of error is considered a waiver.” (citation omitted)).

       Husband raises new arguments in his brief with respect to the second assignment of error.

He contends the trial court abused its discretion by awarding $67,400 to wife because “the trial

judge misapplied Code § 20-107.3 by taking into consideration, the parties capacity, needs and

financial resources of the parties.” Since this argument was not raised in his assignment of error,

the Court will not consider it. See Hillcrest Manor Nursing Home v. Underwood, 35 Va. App.
31, 39 n.4, 542 S.E.2d 785, 789 n.4 (2001) (finding “an issue [was] not expressly stated among

the [assignments of error] . . . we, therefore, decline to consider [it] on appeal”).

                        Assignment of Error #3 – Attorney’s Fees and Costs

       Husband argues that the trial court erred by awarding wife $20,000 for her attorney’s fees

“with no explanation as to a proper showing of what is reasonable.”

       “[A]n award of attorney’s fees is a matter submitted to the trial court’s sound discretion

and is reviewable on appeal only for an abuse of discretion.” Richardson v. Richardson, 30
Va. App. 341, 351, 516 S.E.2d 726, 731 (1999) (quoting Graves v. Graves, 4 Va. App. 326, 333,

357 S.E.2d 554, 558 (1987)). “[T]he key to a proper award of counsel fees [is] reasonableness

under all of the circumstances revealed by the record.” McGinnis v. McGinnis, 1 Va. App. 272,

277, 338 S.E.2d 159, 162 (1985).

       Wife submitted an exhibit showing that as of May 19, 2015, she incurred $27,517.50 in

attorney’s fees and $15,503.69 in costs. The exhibit indicated that additional expenses were

expected.

                                                 -4-
        Husband argues that the trial court’s letter opinion did not “give any justification or

explanation as to the reasonableness of the award of attorney fees.” To support his argument that

the trial court erred in awarding wife $20,000, husband specifically notes that the trial court

excluded the testimony of wife’s handwriting expert. However, in its letter opinion, the trial

court ordered wife to be solely responsible for the fees for that expert.

        Contrary to husband’s arguments, the record supports the trial court’s award of $20,000

to wife for her attorney’s fees.

                            Assignment of Error #4 – Business Valuations

        Husband argues that the trial court erred by ordering that Corbin and Company value the

restaurant because the trial court did not have the authority to appoint an accounting firm for the

valuation of the restaurant and “the testimony of the expert witness did not prove helpful to the

trial court.”

        Husband states in his opening brief that “the statute does not give the trial judge authority

to appoint an accounting firm to do valuation of the parties’ restaurant.”2 However, the record

reveals that husband did not make a timely objection to the trial court’s action. In April 2013,

wife filed a “Motion for an Award of Fees and Costs to Carry on Suit,” in which she requested

an “award of fees and costs to allow her to retain an expert to determine the value of the Shun

Xing Chinese Restaurant and carry on this suit.” Husband filed a “Notice of Motion in

Opposition to Plaintiff’s Motion for an Award of Fees and Costs to Carry on Suit” and asked the

court to deny wife’s request. He further stated that “costs, if any, be shared for any unbiased

expert to determine the value of the Shun Xing Chinese Restaurant” because the “ownership,

interests and valuation of the Shun Xing Chinese Restaurant is a matter important to this case,

the Court and both of the parties, not just to the Plaintiff.” The trial court held a hearing on the


        2
            Husband does not specify to what statute he is referring.
                                                 -5-
matter on May 8, 2013.3 On June 13, 2013, the trial court entered an order, which addressed the

valuation of the restaurant. The trial court ordered as follows:

                 Patrick E. Corbin, CPA, is appointed to evaluate the Shun Xing
                 Chinese Restaurant for a fee of $6,000.00. Defendant shall pay
                 85% or $5,100.00 and the Plaintiff shall pay %15 [sic] or $900.00.
                 Whatever the amount Mr. Corbin requires as a retainer is to be
                 paid (85% and %15 [sic]) within 30 days of May 8, 2013 and the
                 balance, if any, on the completion of the evaluation.

Husband endorsed the order as “Seen and Objected to denial of motion for sanctions and for

award of fees and costs to carry on suit.” The record does not indicate that husband objected to

the appointment of Corbin when the trial court appointed the accounting firm.4 A party is not

permitted to “approbate and reprobate, by ascribing error to an act by the trial court that

comported with his representations.” Asgari v. Asgari, 33 Va. App. 393, 403, 533 S.E.2d 643,

648 (2000) (citation omitted). Accordingly, this Court will not address the portion of husband’s

assignment of error regarding the authority of the trial court to appoint the accounting firm.

       Husband also argues that “the testimony of the expert witness did not prove helpful to the

trial court.” He contends the trial court was forced to “guess” at the value of the restaurant

because Martin presented two different valuations. However, Martin explained that there was

“conflicting financial data concerning the Company that will make a material difference in the

value of the Company.” Husband told Martin that the Schedule Cs from the parties’ tax returns

accurately reflect the restaurant’s income and expenses, whereas wife told Martin that the

Schedule Cs did not include many of the restaurant’s cash transactions. Wife provided Martin


       3
           The record does not include a transcript or written statement of facts from this hearing.
       4
         On the final decree of divorce, husband indicated that he objected “to the use of Corbin
and Company Accountants because there was no authority of the Chesapeake Circuit Court to
appoint an accounting firm for the valuation of the restaurant.” This objection on the final
decree was not timely. Rule 5A:18; see Marlowe v. Commonwealth, 2 Va. App. 619, 621, 347
S.E.2d 167, 168 (1986) (“To be timely, an objection must be made when the occasion arises -- at
the time the evidence is offered or the statement made.”).
                                               -6-
with handwritten records showing cash sales, cash paid for supplies, and cash wages paid to

employees. Martin testified that the handwritten records reflected sales that were “slightly more

than double what the Schedule C’s reported.” Since there was such a large discrepancy, Martin

prepared two valuations. Under Scenario #1, using just the Schedule Cs, Martin determined that

the value of the restaurant was $34,000. Under Scenario #2, using the Schedule Cs and the

handwritten records, Martin determined that the value of the restaurant was $399,000. Her

reports and testimony explained how she arrived at the figures. She also opined that Scenario #2

best represented the actual value of the restaurant, but since there was conflicting data, she

provided both valuations for the court to decide whether the handwritten documents were valid.

          A court may “choose among conflicting assessments of value as long as its finding is

supported by the evidence.” McDavid v. McDavid, 19 Va. App. 406, 413, 451 S.E.2d 713, 718

(1994).

          The trial court determined that Scenario #2 was valid and valued the restaurant at

$399,000. Contrary to husband’s arguments, there is sufficient evidence to support the trial

court’s findings. Martin’s reports provided detailed information about her valuations. Both

counsel questioned her extensively about her reports.

          Based on the record, the trial court did not err in valuing the restaurant.

                                            CONCLUSION

          For the foregoing reasons, the trial court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                                   -7-